DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 03/01/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “liner attachment means” in claim 3, and “panel attachment means” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is unclear how many of the listed elements are required within the scope of the claim. The list of elements does not include “and” or “or” in the list, and thus it is confusing as to whether the elements are all being claimed or whether the elements are being claimed alternatively. Further, if claimed alternatively, it is unclear how many of the elements are required to be “combinations thereof”.  That is, the memory material, bill guard, swatch insert, performance layering technology, inside pocket, and headband are not all being claimed, since “and” does not appear after the pocket and prior to the headband (the claim does not recite “…an inside pocket behind four panels of the hat; and a headband attached to the band configured to wick away sweat or keep heat in”). The claim further specifies in the last two lines “or combinations thereof”.  It would appear that the term “or” should appear after the pocket and prior to the headband (“…an inside pocket behind four panels of the hat; or a headband attached to the band configured to wick away sweat or keep heat in; or combinations thereof”).  The lack of the term “or” or “and” at the end of line 12, taken together with the phrase “or combinations thereof” in lines 13-14, makes it unclear whether any one of the listed elements is being claimed or whether more than one of the listed elements (any combination of the listed elements) is being claimed. In order to clarify, it is suggested that the claim recite a hat comprising “any one of the following” or “any two or more of the following” or other such clear language, in order to clarify how many of the listed elements are required within the scope of the claim.
	It is noted that claim 2 further specifies that all of the elements are being claimed (“and” in line 12) and thus differentiates from claim 1. Therefore, for purposes of the present office action, claim 1 will be interpreted as claiming any one of the listed elements (as if lines 12-13 of claim 1 reads “an inside pocket behind four panels of the hat; or a headband…”) or any combination of the listed elements.
	It is noted that claims 4-6 and 8-17 further limit the structure of various elements, but do not require the presence of these elements. Since the elements are being claimed alternatively in claim 1, and claims 4-6 and 8-17 do not specifically require the elements, claims 4-6 and 8-17 are being interpreted in the same manner as claim 1, as further limiting the alternatives.  For example, claims 1 and 4 together recite a memory material of shape-memory metals, shape-memory alloys, shape-memory polymers, plastic composites, rubber composites and combinations thereof, or a bill guard, or a swatch insert, or a performance layering technology, or an inside pocket, or a headband, or combinations thereof.
	Claim 2 is indefinite because it recites memory material, a bill guard, a swatch insert, performance layering technology, an inside pocket, and a headband, however these elements are previously set forth in claim 1.  Claim 2 appears to recites additional memory material, bill guard, swatch insert, performance layering technology, inside pocket, and headband, in addition to the elements of claim 1. Claim 2 should refer to previously recited elements using “said” or “the”.  That is, claim 2 should more clearly further limit the structure of claim 1, for example claiming the hat as comprising the memory material, the bill guard, the swatch insert, the performance layering technology, the inside pocket, and the headband. It is noted that claim 2 would be most clear by being drafted in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brzoska (US 2011/0041238).
Regarding claim 1, Brzoska ‘238 discloses a hat (10) with a bill (11) , a crown (sections 12 and 18 in Figs. 1 and 3-5; see para. 0037 disclosing that  the “crown” extends from the base band 19 to the top of the cap 10; Fig. 1), and a band (19), the hat comprising: 
a bill guard (315) configured for protecting the bill and keeping it clean (see Fig. 13 and para. 0046);
a swatch insert (225; Fig. 12) configured to be inserted inside the bill through an opening (200; Fig. 12) to change a swatch color of the opening (Fig. 12; para. 0045; part 225 forms a small insert piece which is considered to form a “swatch insert” as broadly recited in claim 2 and is capable of providing a specific color);
performance layering technology with interchangeable accent panels (panels 20A, 20B in Fig. 1) that are configured to conform to various color or pattern schemes [0039, 0042], wherein the interchangeable accent panels are configured to be included behind embroidery or cutouts in the crown of the hat so the various color or pattern schemes appear through the embroidery or cutouts in the crown of the hat (the panels 20A, 20B are included behind cutouts 17 of the crown; see Fig. 1 and para. 0039);
an inside pocket (formed by wide region 105; Fig. 9 and para. 0043) behind four panels of the hat (see Fig. 9); and
a headband (110; Fig. 9) attached to the band (shown as 99 in Fig. 9) configured to wick away sweat or keep heat in (the headband could function as claimed) [0043].
As noted above, it appears that claim 1 is requiring any one of the listed elements or a combination thereof. Since Brzoska ‘238 discloses a combination of various elements of claim 1, as set forth above, the document anticipates claim 1.
	As to claim 4, the recitations further limiting the memory material in the bill do not further define over Brzoska, since claims 1 and 4 do not require the memory material. Claim 1 recites the memory material only alternatively, and claim 4 specifies the material of the memory material but it remains claimed only alternatively (optionally). In other words, claim 4 does not positively recite that the hat comprises memory material, but rather the memory material remains an option or alternative only. Therefore, claim 4 does not further define the invention over Brzoska, which lacks any memory material.
	Regarding claim 5, Brzoska discloses the claimed structure. Brzoska discloses that “all portions of the headwear described herein” may include rigid materials to add shape, for example plastic [0050], and therefore discloses that the bill guard may comprise plastic. The bill guard (315) therefore comprises a plastic material as in claim 5, with a “desired color” or “desired molded quality” as inherent therein (the particular color or shape of the bill guard meeting this limitation), wherein the bill guard (315) includes a channel configured to fit snuggly around a portion of the bill (the inner region of the slip cover 315 forms such a channel; Figs. 13-14 and para. 0046) wherein the bill guard is configured to slide on the bill and be held on by friction forces (Figs. 13-14 and para. 0046).
Regarding claim 7, Brzoska discloses a hole (200; Fig. 15) positioned in the band of the hat configured for hanging the hat, wherein the hole is a grommet (200; para. 0047), wherein the grommet includes a carabiner device (205) positioned therethrough configured for hanging the hat (see Fig. 11; paras. 0045 and 0047; the carabiner shown in Fig. 11 could function as claimed, i.e. it could be used for hanging the hat).
Regarding claim 8, Brzoska discloses the interchangeable accent panels (20A, 20B) have a triangular shape (see Fig. 1) with panel attachment means (16A, 16B; Fig. 1) around a periphery of the triangular shape, the panel attachment means is configured to attach the interchangeable accent panels to a panel of the hat on the inside of the hat (see Fig. 1; para. 0039), where the panel attachment means is hook and loop type fasteners [0039], where the accent panel includes a hook portion or a loop portion around the periphery of the triangular shape and the panel of the hat includes an opposite of the hook portion or the loop portion (see Fig. 1 and para. 0039).

Claims 1, 4-6, and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al  (US 2014/0338098).
Regarding claim 1, Kelly discloses a hat (12) with a bill (16) , a crown (14), and a band (the circumferentially extending annular lower portion of hat 12 forms a band at lower rim 20), the hat comprising: 
memory material (50) inside of the bill (16) configured to maintain the bill in a curved-up orientation, a flat orientation, and a curved-down orientation (fig. 3; paras. 0049-0050 and 0058); and
a headband (the sweatband disclosed in para. 0038) attached to the band configured to wick away sweat or keep heat in (the sweatband is made of the same material as the panel 34, which is a wicking material; see paras. 0036 and 0038).
As noted above, it appears that claim 1 is requiring any one of the listed elements or a combination thereof. Since Kelly discloses a combination of various elements of claim 1, as set forth above, the document anticipates claim 1.
	Regarding claim 4, Kelly discloses the memory material (50) in the bill is selected from a group consisting of: shape-memory metals; shape-memory alloys; shape-memory polymers; plastic composites; rubber composites; and combinations thereof (polymeric material disclosed in para. 0049), wherein the memory material of the bill is configured to flip up on outer edges as well as three bendable areas [0049-0050, 0058; Figs. 1-4].
	As to claims 5-6, and 8-16, the recitations further limiting these optional elements (the bill guard, swatch insert, accent panels, cutouts, embroidery, performance layering technology, and inside pocket) do not further define over Kelly, since the claims do not require these elements. Claim 1 recites these elements only alternatively, and although claims 5-6 and 8-16 further define the structure of these elements, they remain claimed only alternatively (optionally). In other words, claims 5-6 and 8-16 do not positively recite that the hat comprises these elements. Therefore, these elements are not necessarily present in the claimed hat and claims 5-6 and 8-16 do not further define the invention over Kelly, which lacks these elements.
Regarding claim 17, Kelly discloses the head band (sweatband; para. 0038) is made from a material configured to wick away sweat or keep heat in (the sweatband is made of the same material as the panel 34, which is a wicking material which wicks away sweat; see paras. 0036 and 0038).  The headband is configured to be pulled down and cover ears of a user, i.e. the headband could be used in the claimed manner since the hat can be pulled down low on the wearer’s head such that the headband would cover the ears.

Claims 1, 3-6, 8-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hinds (US 2019/0380414).
Regarding claim 1, Hinds discloses a hat (122; Fig. 7A; paras. 0055-0057) with a bill (124) , a crown (123), and a band (the circumferentially extending lower portion of hat 122; Figs. 7A-7B), the hat comprising: 
an inside pocket (formed between the liner 125 and the inner surface of the crown 123; see par. 0060); and
a headband (129; Fig. 7F) attached to the band configured to wick away sweat or keep heat in (the headband could function as claimed) [0062].
As noted above, it appears that claim 1 is requiring any one of the listed elements or a combination thereof. Since Hinds discloses a combination of various elements of claim 1, as set forth above, the document anticipates claim 1.
	As to claims 4-6, and 8-15, the recitations further limiting these optional elements (the memory material, bill guard, swatch insert, accent panels, cutouts, embroidery, and performance layering technology) do not further define over Hinds, since the claims do not require these elements. Claim 1 recites these elements only alternatively, and although claims 4-6 and 8-15 further define the structure of these elements, they remain claimed only alternatively (optionally). In other words, claims 4-6 and 8-15 do not positively recite that the hat comprises these elements. Therefore, these elements are not necessarily present in the claimed hat and claims 4-6 and 8-15 do not further define the invention over Hinds, which lacks these elements.
	Regarding claim 3, Hinds discloses the claimed structure. The hat of Hinds comprises a cap liner insert (see cap liner insert 125 in Fig. 7B, made of the pattern piece 127 shown in Fig. 7D) configured for added warmth or cooling comfort, wherein the cap liner insert (125) is configured to cover an inside of the hat for added warmth or cooling comfort (Fig. 7B; par. 0038, 0056-0057, 0060), wherein the cap liner insert is made of a liner material selected from a group consisting of: Resin Polyethylene Terephthalate (PET) or mylar; Spacer fabrics; knits and wovens in polyester; spandex and nylon blends; cotton, wool and bamboo viscose blends; evaporative cooling fabric; treated polyethylene separated by a cotton mesh for strength; or combinations thereof (Hinds discloses that the liner is made of silk [0009, 0038; see claims 11 and 19 of Hinds]; silk is an evaporative cooling fabric as claimed);
wherein said cap liner insert is shaped to form to an inside of the hat (see shape of liner 125, made of pattern piece 127, in Figs. 7B and 7D), said cap liner insert having a periphery with: a rounded portion configured to fit along the band of the hat when positioned inside of the hat (see rounded periphery of piece 127 in Fig. 7D), and a cutout portion configured to fit around a front portion of the hat (see flat, linear upper edge of piece 127 in Fig. 7D, which forms a cutout portion of the oval shape) [0060]; said cap liner insert having a liner attachment means around the periphery configured to attach to the band of the hat on the inside of the hat and around the front portion of the hat on the inside [0056]; wherein the liner attachment means is a hook and loop type fastener (Hinds discloses that the attachment means may be a zipper or may alternatively be a hook and loop fastener; see paras. 0009,0047, 0056-0057; see Hinds claims 10 and 20), where a hook portion or a loop portion is positioned on the periphery of the cap liner insert and the opposite of the hook portion or the loop portion is positioned on the band of the hat on the inside of the hat and around the front portion of the hat in the inside of the hat (the hook and loop portions would be so positioned when used in place of the zipper; Fig. 7B; paras. 0009, 0047, 0056-0057; see Hinds claims 10 and 20).
Regarding claim 17, Hinds discloses the head band (129; Fig. 7F) is made from a material configured to wick away sweat or keep heat in [0046, 0050, 0062] and wherein the headband is configured to be pulled down and cover ears of a user (the hat 122 can be pulled down low on the wearer’s head such that the headband would also be pulled down and would cover the ears of the user; see, e.g., the manner in which the headband of the beret embodiment covers the ears in Fig. 1; the hat 122 of Fig. 7A could be pulled down in a similar manner such that the headband covers the ears as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and claim 4 (alternatively) are rejected under 35 U.S.C. 103 as being unpatentable over Brzoska (US 2011/0041238) in view of Gore (US 6,138,279).
As to claim 2, Brzoska discloses the hat of claim 1, comprising: 
a bill guard (315) configured for protecting the bill and keeping it clean (see Fig. 13 and para. 0046);
a swatch insert (225; Fig. 12) configured to be inserted inside the bill through an opening (200; Fig. 12) to change a swatch color of the opening (Fig. 12; para. 0045; part 225 forms a small insert piece which is considered to form a “swatch insert” as broadly recited in claim 2 and is capable of providing a specific color);
performance layering technology with interchangeable accent panels (panels 20A, 20B in Fig. 1) that are configured to conform to various color or pattern schemes [0039, 0042], wherein the interchangeable accent panels are configured to be included behind embroidery or cutouts in the crown of the hat so the various color or pattern schemes appear through the embroidery or cutouts in the crown of the hat (the panels 20A, 20B are included behind cutouts 17 of the crown; see Fig. 1 and para. 0039);
an inside pocket (formed by wide region 105; Fig. 9 and para. 0043) behind four panels of the hat (see Fig. 9); and
a headband (110; Fig. 9) attached to the band (shown as 99 in Fig. 9) configured to wick away sweat or keep heat in (the headband could function as claimed) [0043].
Thus, Brzoska ‘238 discloses all of the structure of claim 2 except for the memory material inside of the bill.  This is a well known construction, however, for example as disclosed by Gore. 
Gore discloses a hat having a bill B which comprises memory material (6) inside of the bill (B) configured to maintain the bill in a curved-up orientation, a flat orientation, and a curved-down orientation (see Abstract; col. 1, lines 61-63; and col. 2, lines 30-40, 55-57, and 64-65). Gore discloses that this maintains the shape of the bill “even under adverse conditions” (col. 1, lines 51-54) and provides a visor insert “which will take extreme changes in temperature and pressure without losing its original set memory” (col. 1, lines 61-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a memory material inside of the bill of Brzoska in order to maintain the shape of the bill and to provide a bill shape which withstands changes in temperature and pressure, as taught by Gore.
	By so modifying Brzoska in view of Gore, claim 4 is met, since the hat would comprise memory material as in claim 1, and the memory material (6) is a shape memory polymer (see Gore col. 2, line 64 – col. 3, line 10; col. 3, lines 58-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose hats having structures similar to those claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732